UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1643


In Re:   ALEXANDER OTIS MATTHEWS,

                Petitioner.




                On Petition for Writ of Mandamus.
   (1:11-cr-00087-LO-1; 1:11-cr-00348-LO-1; 1:12-cv-00132-LO)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander   Matthews     petitions    for   a   writ     of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion after remand.                  He seeks an

order from this court directing the district court to act.                    We

find   the   present   record   does   not   reveal    undue    delay    in   the

district court.      Accordingly, we grant leave to proceed in forma

pauperism,    deny     Matthews’   motion    for   recusal      and     judicial

notice, and deny the mandamus petition.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                       2